Exhibit 10.15

AMENDMENT NO. 8 TO CREDIT AGREEMENT

THIS AMENDING AGREEMENT is made as of the 30th day of June, 2011,

B E T W E E N:

JPMORGAN CHASE BANK, N.A.

(hereinafter referred to as the “Agent”)

- and -

THOSE BANKS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO

(hereinafter collectively referred to as the “Lenders”)

- and -

VITRAN CORPORATION INC., VITRAN EXPRESS CANADA INC. AND VITRAN CORPORATION

(hereinafter collectively referred to as the “Borrowers”)

- and –

THE GUARANTORS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO

(hereinafter collectively referred to as the “Guarantors”)

WHEREAS the Agent, the Lenders and the Borrowers entered into a Credit Agreement
dated as of July 31, 2007 (the “Original Credit Agreement”);

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 1 to Credit Agreement dated as of January 21, 2008 (the
“First Amendment”);

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 2 to Credit Agreement dated as of April 10, 2008 (the “Second
Amendment”);

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 3 to Credit Agreement dated as of December 30, 2008 (the
“Third Amendment”);

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 4 to Credit Agreement dated as of March 6, 2009 (the “Fourth
Amendment”);

 



--------------------------------------------------------------------------------

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 5 to Credit Agreement dated as of May 8, 2009 (the “Fifth
Amendment”);

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 6 to Credit Agreement dated as of September 17, 2009 (the
“Sixth Amendment”);

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 7 to Credit Agreement dated as of December 22, 2010 (the
“Seventh Amendment”) (the Original Credit Agreement as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Fifth Amendment, the Sixth Amendment and the Seventh Amendment is hereinafter
referred to as the “Credit Agreement”);

AND WHEREAS the Borrowers have provided a written notice to the Agent dated as
of June 24, 2011 (the “June 2011 Increase Notice”) requesting an increase in the
Revolving Facility Available Amount and the Individual Commitments of the
Lenders in an aggregate amount of US$15,000,000;

AND WHEREAS the Borrowers have requested certain amendments to the Credit
Agreement, and the Agent and the Lenders have agreed to grant such amendments,
subject to the terms and conditions set out in this Agreement;

NOW THEREFORE in consideration of the premises and the agreements herein set out
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

INTERPRETATION

 

1.1 Definitions.

Unless otherwise defined herein, capitalized terms used in this amendment
agreement (this “Agreement”), including in the recitals hereto, shall have the
meanings ascribed to such terms in the Credit Agreement.

 

1.2 References to Credit Agreement.

Upon execution of this Agreement, the Credit Agreement shall be deemed to have
been amended as of the Amendment Effective Date (as that term is defined in
Article IV hereof). The terms “hereof”, “herein”, “this agreement” and similar
terms used in the Credit Agreement, shall mean and refer to, from and after the
Amendment Effective Date, the Credit Agreement as amended by this Agreement.

 

1.3 Continued Effectiveness.

Nothing contained in this Agreement shall be deemed to be a waiver by the Agent
or the Lenders of compliance by the Borrowers and Guarantors of any covenant or
agreement contained in, or a waiver of any Default or Event of Default under,
the Credit Agreement or applicable Guarantee

 

2.



--------------------------------------------------------------------------------

and each of the parties hereto agree that the Credit Agreement as amended by
this Agreement shall remain in full force and effect.

 

1.4 Benefit of the Agreement.

This Agreement shall enure to the benefit of and be binding upon the Borrowers,
the Guarantors, the Agent and the Lenders and their respective successors and
permitted assigns.

 

1.5 Invalidity of any Provisions.

Any provision of this Agreement which is prohibited by the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition in such jurisdiction without invalidating the remaining
terms and provisions hereof and no such invalidity shall affect the obligation
of the Borrower to pay the Secured Obligations in full.

 

1.6 Captions and Heading.

The inclusion of headings preceding the text of the sections of this Agreement
and the headings following each Article in this Agreement are intended for
convenience of reference only and shall not affect in any way the construction
or interpretation thereof.

ARTICLE II

AMENDMENTS AND WAIVER

 

2.1 Amendments

Subject to satisfaction of the conditions precedent set forth in Article IV of
this Agreement, the Credit Agreement is hereby amended as follows:

 

  (a) The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

       ““Applicable Margin” means the rates and fees per annum set out on
Schedule A hereto.”

 

  (b) The definition of “Debt” in Section 1.1 of the Credit Agreement is hereby
amended by deleting the last sentence in such definition.

 

  (c) Section 11.1(a) of the Credit Agreement is hereby amended by: (x) removing
the word “and” from the end of paragraph (vi); (y) renumbering paragraph
(vii) as paragraph (viii); and (z) inserting a new paragraph (vii) as follows:

 

    “(vii)    as soon as available, and in any event by no later than 8:00 p.m.
(Toronto time) on Wednesday each week, a 13-week rolling consolidated cash flow
report as of the close of business on the last Banking Day of the previous
calendar week in the form attached hereto as Schedule Q, together with variance
analysis commentaries for any actual receipt or disbursement

 

3.



--------------------------------------------------------------------------------

  line item that deviates from forecast by more than 10%; and”.

 

  (d) Section 11.1(b) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following paragraph:

 

  “(b) Debt to EBITDA Ratio. Vitran shall maintain the Debt to EBITDA Ratio
(i) for the Fiscal Quarters ending June 30, 2011 and September 30, 2011 at less
than or equal to 4.50 to 1, (ii) for the Fiscal Quarter ending December 31, 2011
at less than or equal to 4.25 to 1, and (iii) for each Fiscal Quarter thereafter
at less than or equal to 4.00 to 1.”

 

  (e) Section 11.1(c) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following paragraph:

 

  “(c) U.S. Borrower Debt to EBITDA Ratio. The U.S. Borrower shall maintain the
U.S. Borrower Debt to EBITDA Ratio (i) for the Fiscal Quarters ending June 30,
2011 and September 30, 2011 at less than or equal to 3.50 to 1, (ii) for the
Fiscal Quarter ending December 31, 2011 at less than or equal to 3.25 to 1, and
(iii) for each Fiscal Quarter thereafter at less than or equal to 3.00 to 1.”

 

  (f) Section 11.1(d) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following paragraph:

 

  “(d) EBITDAR to Interest Expenses and Rent Ratio. Vitran shall maintain the
EBITDAR to Interest Expenses and Rent Ratio for each Fiscal Quarter at greater
than or equal to 1.35 to 1.”

 

  (g) Section 11.1(e) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following paragraph:

 

  “(e) Asset Coverage. The Borrowers shall, for each month, maintain the Monthly
Asset Coverage Ratio at greater than or equal to 1.30 to 1.”

 

  (h) Section 11.1(f) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following paragraph:

 

  “(f) U.S. Asset Coverage. The U.S. Borrower shall, for each month, maintain
the Monthly U.S. Asset Coverage Ratio at greater than or equal to 1.30 to 1.”

 

  (i) Section 11.2(d) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following paragraph:

 

4.



--------------------------------------------------------------------------------

  “(d) Investments. The Borrowers shall not, and shall not suffer or permit any
of the Subsidiaries to (i) invest in any other entity or entities, singly or in
the aggregate, by way of equity investment or otherwise or (ii) provide any
financial assistance (by way of loan, guarantee or otherwise) to any other
entity other than by way of investments in or financial assistance to any of the
Obligors.”

 

  (j) Section 11.2(f) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following paragraph:

 

  “(f) Dispositions of Assets. The Borrowers shall not, and shall not suffer or
permit any of the Subsidiaries to, sell, assign, transfer, convey, lease (as
lessor) or otherwise dispose of any of their respective assets including any
disposition as part of a sale and leaseback transaction other than (i) the sale,
lease or other disposition by the applicable Obligor of obsolete assets and
assets sold in the ordinary course of business, in an aggregate amount not to
exceed $3,000,000, (ii) the sale, lease or other disposition by the applicable
Obligor of the properties listed on Part III of Schedule H hereto, (iii) the
sale and leaseback of the terminal located at 1325 Central Avenue, University
Park, Illinois 60466, and (iv) any other disposition of assets of any of the
Companies which is expressly consented to in writing by all of the Lenders;
provided that 50% of the proceeds from any sale, lease, sale and leaseback or
other disposition of the assets described in paragraphs (ii) or (iii) above, net
of (A) any costs and expenses directly related to such disposition, and (B) any
Taxes paid or reasonably estimated to be paid in connection with such
disposition, must be used to repay and permanently reduce the Revolving
Facility.”

 

  (k) Section 11.2(g) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following paragraph:

 

  “(g) Restrictions on Acquisitions. No Borrower nor any Subsidiary shall make
any Acquisition.”

 

  (l) Section 11.2(p) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following paragraph:

 

  “(p) Dividends and Certain Other Restricted Payments. Vitran shall not make
any Distribution to any Person. No U.S. Obligor shall pay a dividend to a
Canadian Obligor without the prior written consent of the Agent.”

 

  (m) Section 11.2(s) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following paragraph:

 

5.



--------------------------------------------------------------------------------

  “(s) Restriction on Capital Expenditures. The Borrowers shall not, and shall
not suffer or permit any of the Subsidiaries to, make or commit to make any
Capital Expenditures in any Fiscal Quarter in an aggregate amount in excess of
(i) $3,500,000 for the Fiscal Quarter ending September 30, 2011, (ii) $4,100,000
for the Fiscal Quarter ending December 31, 2011, (iii) $500,000 for the Fiscal
Quarter ending March 31, 2012, and (iv) $3,000,000 for the Fiscal Quarter ending
June 30, 2012, provided that the amount of any unutilized permitted Capital
Expenditures in the immediately preceding Fiscal Quarter may be carried forward
and utilized during the next Fiscal Quarter (but not any other Fiscal Quarter).”

 

  (n) Schedule A to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule A attached hereto.

 

  (o) The Credit Agreement is hereby amended by inserting a new schedule thereto
as Schedule Q in the form of Schedule Q attached hereto.

 

2.2 Waiver

Section 2.6(b) of the Credit Agreement requires that the Borrowers specify in
any Commitment Increase Notice a time period within which each Lender is
requested to respond to such Commitment Increase Notice (which shall in no event
be less than ten Banking Days from the date of delivery of such Commitment
Increase Notice to the Lenders) (the “Time Period Response Requirement”).
Subject to satisfaction of the conditions precedent set forth in Article IV of
this Agreement, each of the parties hereto hereby agrees to waive the Time
Period Response Requirement in connection with the June 2011 Increase Notice.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties.

Each of the Borrowers and the Guarantors hereby represents and warrants to the
Agent and each Lender as follows (which representations and warranties shall
survive the execution and delivery of this Agreement, acknowledging that the
Agent and the Lenders are relying thereon without independent inquiry in
entering into this Agreement):

 

  (a) Status and Power. Each Company is a corporation duly incorporated or
amalgamated and organized and validly existing under the laws of its
jurisdiction of incorporation or amalgamation. Each Company is duly qualified,
registered or licensed in all jurisdictions where such qualification,
registration or licensing is required for such Company to carry on its business,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect. Each Company has all requisite capacity, power and
authority to own, hold under licence or lease its properties, to carry on its
business and to otherwise enter into, and carry out the transactions
contemplated by, the Loan Documents to which it is a party. None of the Obligors
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

6.



--------------------------------------------------------------------------------

  (b) Authorization and Enforcement of Loan Documents. All necessary action,
corporate or otherwise, has been taken to authorize the execution, delivery and
performance by each Obligor of this Agreement. Each Obligor has duly executed
and delivered this Agreement. This Agreement constitutes a legal, valid and
binding obligation of each Obligor, enforceable against each Obligor by the
Agent and the Lenders in accordance with its terms, except to the extent that
the enforceability thereof may be limited by (i) applicable bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
limiting the enforcement of creditors’ rights generally and (ii) the fact that
the courts may deny the granting or enforcement of equitable rights.

 

  (c) Compliance with Other Instruments. The execution, delivery and performance
by each Obligor of this Agreement, and the consummation of the transactions
contemplated herein, do not and will not conflict with, result in any breach or
violation of, or constitute a default under the terms, conditions or provisions
of the articles of incorporation (or amalgamation, as applicable) or by-laws of
the Obligors, any Applicable Law or any agreement, lease, licence, permit or
other instrument to which any Obligor is a party or is otherwise bound or by
which any Obligor benefits or to which its property is subject and do not
require the consent or approval of any Official Body or any other Person except
as has been obtained. Each Obligor has complied with all Applicable Law in
respect of this Agreement and the transactions contemplated herein.

 

  (d) Compliance with Laws. None of the Companies are in violation of any
agreement, employee benefit plan, pension plan, mortgage, franchise, licence,
judgment, decree, order, statute, rule or regulation relating in any way to
itself, to the operation of its business or to its property or assets and which
could reasonably be expected to have a Material Adverse Effect.

 

  (e) Default. No Default or Event of Default under the Credit Agreement has
occurred or is continuing.

ARTICLE IV

CONDITIONS PRECEDENT

 

4.1 Conditions Precedent.

This Agreement shall not become effective until the Agent and the Lenders shall
have received the following all in form and substance satisfactory to the Agent
(the date on which such conditions precedent are satisfied is hereinafter
referred to as the “Amendment Effective Date”):

 

  (a) this Agreement shall have been duly executed and delivered to the Agent
and each of the Lenders by the Borrowers and the Guarantors;

 

  (b) the Agent shall have received payment of all fees required by it in
connection with this Agreement and the fee letter dated as of the date hereof
between the Borrowers and the Agent;

 

7.



--------------------------------------------------------------------------------

  (c) each of the Lenders who increased its Individual Commitment pursuant to
the June 2011 Increase Notice shall have received payment of a new money upfront
fee in an amount equal to 270 bps of such increase in its Individual Commitment;
and

 

  (d) the Agent shall have received all such other certificates, documents,
opinions, and information that it reasonably requests.

ARTICLE V

CONSENT AND CONFIRMATION

 

5.1 Guarantors Consent

Each of the Guarantors hereby consents to the amendments to the Credit Agreement
provided for in this Agreement and hereby confirms that its respective Guarantee
remains in full force and effect with respect to the Secured Obligations under
the Credit Agreement as amended by this Agreement.

ARTICLE VI

MISCELLANEOUS

 

6.1 Further Assurances.

Each of the parties hereto agrees to execute and deliver or cause to be executed
and delivered all such instruments and to take all such action as the other
party may reasonably request, and at the expense of such other party in order to
more fully effectuate and accomplish the intent and purposes of and to carry out
the terms of this Agreement.

 

6.2 Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.

 

6.3 Consent to Jurisdiction.

Each of the Borrowers and the Guarantors hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Province of Ontario in respect
of any action, suit or proceeding arising out of or relating to this Agreement
and hereby irrevocably agrees that all claims in respect of any such action,
suit or proceeding may be heard and determined in any such Ontario court. Each
of the Borrowers and the Guarantors hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each of the Borrowers and the
Guarantors agree that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in another jurisdiction by suit on the
judgment or in any other manner provided by law. Nothing in this Section 6.3
shall affect the right of the Agent (on behalf of the Lenders) to bring any
suit, action or proceeding against the Borrowers and the Guarantors (or any one
or more of them) or their respective assets in the courts of any other
jurisdiction.

 

6.4 Time of the Essence.

Time shall be of the essence in this Agreement in all respects.

 

8.



--------------------------------------------------------------------------------

6.5 Counterparts.

This Agreement may be executed and delivered in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Counterparts may be executed and delivered in original, facsimile or portable
document format (pdf) form to the other parties hereto and the parties hereto
agree to accept any such executed counterparts as original signed versions of
this Agreement.

[signature pages to follow]

 

9.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set out above.

 

VITRAN CORPORATION INC.      VITRAN EXPRESS CANADA INC. By:  

/s/ Richard E. Gaetz

     By:  

/s/ Richard E. Gaetz

Name:   Richard E. Gaetz      Name:   Richard E. Gaetz Title:   President and
Chief Executive Officer      Title:   Chief Executive Officer VITRAN CORPORATION
    

JPMORGAN CHASE BANK, N.A

as Agent

By:  

/s/ Richard E. Gaetz

     By:  

/s/ Jeffery Coleman

Name:   Richard E. Gaetz      Name:   Jeffrey Coleman Title:   Chief Executive
Officer      Title:   Vice President

JPMORGAN CHASE BANK, N.A.

Toronto Branch, as Canadian Lender

    

JPMORGAN CHASE BANK, N.A.

as U.S. Lender

By:  

/s/ Jeffery Coleman

     By:  

/s/ Jeffery Coleman

Name:   Jeffrey Coleman      Name:   Jeffrey Coleman Title:   Vice President   
  Title:   Vice President

FIFTH THIRD BANK

as U.S. Lender

    

FIFTH THIRD BANK,

Canadian Branch, as Canadian Lender

By:  

/s/ William J. Krummen

     By:  

/s/ Peter B. Mack

Name:   William J. Krummen      Name:   Peter B. Mack Title:   Vice President   
  Title:   Senior Vice President

WELLS FARGO BANK, N.A.

as U.S. Lender

    

WELLS FARGO FINANCIAL CORPORATION

CANADA

as Canadian Lender

By:  

 

     By:  

 

Name:        Name:   Title:        Title:  

 

10.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

as U.S. Lender

   

PNC BANK, Canada Branch

as Canadian Lender

By:

 

/s/ Brian Ciaverella

    By:  

/s/ Caroline Stade

Name:

  Brian Ciaverella     Name:   Caroline Stade

Title:

  Executive Vice President     Title:   Senior Vice President

BANK OF MONTREAL

Chicago Branch, as U.S. Lender

   

BANK OF MONTREAL

as Canadian Lender

By:

 

/s/ Barry W. Stratton

    By:  

/s/ Zoltan J. Szoldatits

Name:

  Barry W. Stratton     Name:   Zoltan Szoldatits

Title:

  Managing Director     Title:   Managing Director

BANK OF AMERICA, N.A.

as U.S. Lender

   

BANK OF AMERICA, N.A.

Canada Branch, as Canadian Lender

By:

 

 

    By:  

 

Name:

      Name:  

Title:

      Title:  

NATIONAL BANK OF CANADA

New York Branch, as U.S. Lender

   

NATIONAL BANK OF CANADA

as Canadian Lender

By:

 

/s/ Vincent Lima

    By:  

/s/ Manny Deol

Name:

  Vincent Lima     Name:   Manny Deol

Title:

  Vice President     Title:   Vice President

By:

 

/s/ Monique Battlergeau

    By:  

/s/ Ian Gillespie

Name:

  Monique Battlergeau     Name:   Ian Gillespie

Title:

  Vice President     Title:   Managing Director

 

11.



--------------------------------------------------------------------------------

LAURENTIAN BANK OF CANADA

as Canadian Lender

      By:  

/s/ Meena Karunaker

      Name:   Meena Karunaker       Title:   Manager       By:  

/s/ Morris Greenberg

      Name:   Morris Greenberg       Title:   Assistant Vice President      
VITRAN LOGISTICS LIMITED     EXPÉDITEUR T.W. LTÉE By:  

/s/ Richard E. Gaetz

    By:  

/s/ Richard E. Gaetz

Name:   Richard E. Gaetz     Name:   Richard E. Gaetz Title:   Authorized
Signatory     Title:   Authorized Signatory CAN-AM LOGISTICS INC.     1833660
ONTARIO INC. By:  

/s/ Richard E. Gaetz

    By:  

/s/ Richard E. Gaetz

Name:   Richard E. Gaetz     Name:   Richard E. Gaetz Title:   Authorized
Signatory     Title:   Authorized Signatory

ROUT-WAY EXPRESS LINES LTD./LES

SERVICES ROUTIERS EXPRESS ROUT LTÉE

    1098304 ONTARIO INC. By:  

/s/ Richard E. Gaetz

    By:  

/s/ Richard E. Gaetz

Name:   Richard E. Gaetz     Name:   Richard E. Gaetz Title:   Authorized
Signatory     Title:   Authorized Signatory VITRAN ENVIRONMENTAL SYSTEMS INC.  
  DONEY HOLDINGS INC. By:  

/s/ Richard E. Gaetz

    By:  

/s/ Richard E. Gaetz

Name:   Richard E. Gaetz     Name:   Richard E. Gaetz Title:   Authorized
Signatory     Title:   Authorized Signatory

 

12.



--------------------------------------------------------------------------------

0772703 B.C. LTD.         SOUTHERN EXPRESS LINE OF ONTARIO LIMITED

By:

  

/s/ Richard E. Gaetz

       

By:

  

/s/ Richard E. Gaetz

Name:

   Richard E. Gaetz        

Name:

   Richard E. Gaetz

Title:

   Authorized Signatory        

Title:

   Authorized Signatory VITRAN EXPRESS, INC.         1277050 ALBERTA INC.

By:

  

/s/ Richard E. Gaetz

       

By:

  

/s/ Richard E. Gaetz

Name:

   Richard E. Gaetz        

Name:

   Richard E. Gaetz

Title:

   Authorized Signatory        

Title:

   Authorized Signatory SHORTHAUL TRANSPORT CORPORATION         VITRAN
LOGISTICS, INC.

By:

  

/s/ Richard E. Gaetz

       

By:

  

/s/ Richard E. Gaetz

Name:

   Richard E. Gaetz        

Name:

   Richard E. Gaetz

Title:

   Authorized Signatory        

Title:

   Authorized Signatory LAS VEGAS/L.A. EXPRESS, INC.         VITRAN LOGISTICS
CORP.

By:

  

/s/ Richard E. Gaetz

       

By:

  

/s/ Richard E. Gaetz

Name:

   Richard E. Gaetz        

Name:

   Richard E. Gaetz

Title:

   Authorized Signatory        

Title:

   Authorized Signatory

 

13.



--------------------------------------------------------------------------------

SCHEDULE A

PRICING GRID

APPLICABLE MARGIN

 

Acceptance Fee
LIBOR Loan
Letters of Credit (other than EDC
Guaranteed L/Cs)*
(bp)

  

Prime Rate Loan
Base Rate Canada Loan
Base Rate New York Loan
(bp)

  

Standby Fee
(bp)

  

EDC Guaranteed

L/Cs*

(bp)

400.00

   300.0    50.0    62.5

 

* Letters of Credit will be subject to a fronting fee of 12.5 bps



--------------------------------------------------------------------------------

LOGO [g194623g76v71.jpg]